

115 HR 4446 RS: To amend the Virgin Islands of the United States Centennial Commission Act to extend the expiration date of the Commission, and for other purposes.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 648115th CONGRESS2d SessionH. R. 4446[Report No. 115–361]IN THE SENATE OF THE UNITED STATESJuly 17, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesNovember 14, 2018Reported by Ms. Murkowski, without amendmentAN ACTTo amend the Virgin Islands of the United States Centennial Commission Act to extend the expiration
			 date of the Commission, and for other purposes.
	
 1.AmendmentThe Virgin Islands of the United States Centennial Commission Act (Public Law 114–224) is amended— (1)in section 7(b), by striking January 31, 2018 and inserting January 31, 2019; and
 (2)in section 10, by striking September 30, 2018 and inserting September 30, 2019.November 14, 2018Reported without amendment